DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 7-14, 16-18, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ooshima [U.S. Pat. 6,325,093] teaches a water distributing installation controller which includes water pumps for supplying clear water from a filtration plant to a distributing reservoir including flow meters and demand prediction to maintain desired water levels.
Mehendal et al. [U.S. Pub. 2009/0159018] teaches adjusting variable gains based on deviations between water level set points and measured water level. 
Magyar [U.S. Pub. 2014/0271235] teaches adjusting a current applied to the motor based on the difference between the actual motor speed and the target motor speed according to a gain setting.
Kevin [U.S. Pub. 2002/0119249] teaches a control system for maintaining the liquid levels in a plurality of reservoirs connected in series includes one or more nested control modules and a proportional only level controller in electrical communication with the respective level sensor of each respective reservoir and is adapted to produce an output that becomes a set point for one or more respective PID flow controllers adapted to control the respective outflows of said respective reservoirs.
Stiles et al. [U.S. Pub. 2007/0114162] teaches a variable speed motor operatively connected to drive the pump. A value indicative of flow rate of water is determined and the motor is controlled to adjust the flow rate indicative value toward a constant. A value indicative of flow pressure is determined and the motor is controlled to adjust the flow pressure indicative value toward a constant.
Ooshima, Mehendale, Magyar, Kevin, Stiles, and the prior art of record do not teach or suggest, individually or in combination, where the gain and offset are adjusted in combination with the other limitations as set forth in each respective independent claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner




/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119